 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers-'Local 135 and La Crosse Electrical ContractorsAssociation. Case 30-CB-208916 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 17 June 1983 La Crosse Electrical Contrac-tors Association (the Employer Association) filedan unfair labor practice charge against Internation-al Brotherhood of Electrical Workers Local-135(the Union). Complaint issued on the charge 12July 1983. The complaint alleged that the Unionhad violated Section 8(b)(3) of the National LaborRelations Act by demanding, as a condition of en-tering into any collective-bargaining agreementwith the Employer Association, that it agree to aprovision requiring interest arbitration. The Unionfiled an answer 22 July 1983. Thereafter all partiesto this proceeding entered into a stipulation of factsand of the record, waiving proceedings before anadministrative law judge and requesting that thecase be transferred to the Board for decision pursu-ant to Section 102.50 of the Board's Rules andRegulations. On 13 January 1984 the parties for-warded to the Board the stipulation, the stipulatedrecord, and the briefs of the Union and the GeneralCounsel.The Board has delegated its authority in this pro-ceeding to a three-member panel. We hereby ap-prove the stipulation and order the proceedingtransferred to the Board.The Board has considered the stipulation and thestipulated record in light of the briefs and makesthe followingFINDINGS OF FACTI. JURISDICTIONThe Employer Association is an organizationcomposed of seven employers engaged as electricalcontractors in the building and construction indus-try in the areas of western Wisconsin and easternMinnesota. It represents its members in the negotia-tion and administration of collective-bargainingagreements. During calendar year 1982, the em-ployer members of the Employer Association col-lectively purchased and received at their LaCrosse, Wisconsin facilities goods valued in excessof $50,000 directly from points outside the State ofWisconsin. We find, as alleged in the complaintand admitted in the answer, that the Employer As-sociation is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of271 NLRB No. 36the Act and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.11. ALLEGED UNFAIR LABOR PRACTICESA. The Stipulated FactsFor at least 15 years, the Employer Associationand the Union entered into and maintained a seriesof collective-bargaining agreements. Their mostrecent agreement was effective for the period IJune 1982 through 1 June 1983. On 26 February1983 the Employer Association sent a letter to theUnion giving notice that it wanted to change ordelete certain provisions of the collective-bargain-ing agreement upon its expiration. Among the pro-visions the Employer Association sought to deletewere the following provisions for interest arbitra-tion:ARTICLE ISECTION 1.02(D)-Unresolved issues in ne-gotiation that remain on the 20th of the monthpreceding the next regular meeting of theCouncil on Industrial Relations may be submit-ted jointly or unilaterally by the parties to thisAgreement to the Council for adjudicationprior to the anniversary date of the Agree-ment.(E) When a case has been submitted to theCouncil, it shall be the responsibility of the ne-gotiating committee to continue to meetweekly in an effort to reach settlement on thelocal level prior to the meeting of the Council.(F) Notice by either party of a desire to ter-minate this agreement shall be handled in thesame manner as proposed change.At negotiating meetings on 23 March and 11April 1983, the parties were unable to reach agree-ment on several items including the foregoing pro-visions for interest arbitration. On 30 April 1983the Employer Association and the Union jointlysubmitted the unresolved issues to the Council onIndustrial Relations for the Electrical ContractingIndustry. In its brief to the Council, the EmployerAssociation requested that the interest arbitrationprovision be modified to require the consent ofboth parties before unresolved bargaining issuescould be submitted to the Council for resolution.The Employer Association's brief further statedthat this was not a negotiable item. The Union op-posed the Employer Association's proposedchange, asserting that labor unrest would result ifthe provision for mandatory interest arbitrationwere removed from its agreement with the Em-ployer Association while the provision was re-250 ELECTRICAL WORKERS IBEW LOCAL 135 (LA CROSSE ELECTRICAL)tained in its agreement with another multiemployerbargaining association.On 16 May, the Council issued its decision de-clining "at this time to change the existing lan-guage or add new language" on interest arbitra-tion.' The Employer Association and the Unionhave had no written collective-bargaining agree-ment since 1 June 1983.B. Discussion and ConclusionsIn its brief to the Board, the Union acknowl-edges that the parties bargained to impasse on in-terest arbitration, among other issues. The Board,with court approval, has repeatedly held that inter-est arbitration "is not a mandatory subject of bar-gaining and that neither party can compel the otherto negotiate about a contract clause that would, inthe event of a new contract negotiation disagree-ment, in effect substitute a third party as final deci-sionmaker of disputed contractual terms." PlumbersLocal 387 (Mechanical Contractors Assn.), 266NLRB 129, 133 (1983), and cases there cited.2Seealso Graphic Arts Local 23 v. Newspapers, Inc., 586F.2d 19, 21 (7th Cir. 1978); Sheet Metal WorkersLocal 14 v. Aldrich Air Conditioning, 717 F.2d 456(8th Cir. 1983). By insisting to impasse on such anonmandatory provision the Union therefore vio-lated its bargaining obligations under the Act. SeeNLRB v. Borg-Warner Corp., 356 U.S. 342, 349-350(1958). That there were other issues dividing theparties is no defense, for "in order to reach an im-passe in violation of [Section 8(b)(3)] it is not nec-essary that the [nonmandatory] proposal be the solecause for failure of agreement." Philip Carey Mfg.Co. v. NLRB, 331 F.2d 720, 728 (6th Cir. 1964),cert. denied 379 U.S. 888 (1964), enfg. in relevantpart 140 NLRB 1103 (1963).Nor is it a defense that the parties' contract pro-vided for resolution of bargaining disputes throughinterest arbitration and that the parties submittedtheir dispute over interest arbitration to the Coun-cil on Industrial Relations pursuant to their con-tract. We rejected a similar contention in SheetMetal Workers Local 59 (Employers Assn.), 227NLRB 520, 521 (1976), invoking "the well-settledprinciple that, on[c]e having agreed to a nonman-The Council's decision refers to the interest arbitration issue as"Modified CIR." The abbreviation "CIR" refers to the Council of Indus-trial Relations.' As noted above it is undisputed in the present case that the clauseinsisted upon by the Union provided for interest arbitration. There is thusno occasion to reach the further issue addressed in Plumbers Local 387,266 NLRB at 134-135, of whether a clause allegedly providing for asecond level of bargaining by a new set of negotiators, rather than forinterest arbitration by a third party, is also a nonmandatory subject ofbargaining. Nor is there any dispute here that the parties bargained to im-passe over the interest arbitration issue. See Plumbers Local 387, above at134, distinguishing Mechanical Contractors Assn. of Newburgh, 202 NLRB1, 3 (1973).datory term, a party does not thereafter impliedlywaive the right to insist that the term be removedfrom the bargaining table in any subsequent negoti-ations." See Chemical Workers Local I v. PittsburghGlass Co., 404 U.S. 157, 187 (1971). Accordingly, aprior agreement to submit disputes over new con-tract terms to interest arbitration does not bind theparties to accept an interest arbitrator's determina-tion to perpetuate interest arbitration in futureagreements. As we noted in Sheet Metal WorkersLocal 59, above at 521, "Because the nonmanda-tory subjects in issue here deal with contract dis-pute resolution, the very procedures in controversycould always be invoked to determine their contin-ued force and effect, with the very real prospect ofa perpetual existence for the nonmandatory con-tract term." See also NLRB v. Printing PressmenLocal 252, 543 F.2d 1161, 1169-1171 (5th Cir.1976).There is no merit to the Union's suggestion thatby proceeding to interest arbitration under the col-lective-bargaining agreement the Employer Asso-ciation waived its right to protest to the Board theUnion's unlawful insistence on retaining interest ar-bitration in future agreements. Although the Boardhas elected to defer to contractual grievance andarbitration procedures and decisions thereunder, incertain circumstances, it has clearly rejected anysuggestion that by resorting to such procedures theparties waive their right to bring unfair labor prac-tice charges to the Board. See United TechnologiesCorp., 268 NLRB 577 (1984); Olin Corp., 268NLRB 573 (1984). "By well established principle,private contracts may not be used to legitimateunfair labor practices nor to divest the Board of ju-risdiction over such practices." Emerson ElectricCo. v. NLRB, 650 F.2d 463, 467 (3d Cir. 1981),cert. denied 455 U.S. 939 (1982), enfg. as modified246 NLRB 1143 (1979). The Union has not con-tended that the Council's interest arbitration deter-mination meets the Board's standards for deferraland it clearly does not. Issues presented in the in-terest arbitration proceeding, concerning what con-tractual terms shall bind the parties for the future,are in no sense parallel to the statutory issue pre-sented here-whether the Union failed to bargainin good faith by insisting to impasse on a nonman-datory subject of bargaining. See Printing PressmenLocal 252 (Page Corp.), 219 NLRB 268, 270 (1975),enfd. 543 F.2d 1161, 1167 (5th Cir. 1976). See alsoOlin Corp., above.At no time has the Employer Association acqui-esced in the Union's demand for interest arbitra-tion. As noted, the Employer Association bar-gained to impasse on the issue and argued in itsbrief to the Council that this was not a negotiable251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDitem. In sum, nothing in the parties' contract or inthe conduct of the Employer Association legiti-mized the Union's unlawful insistence on a non-mandatory subject of bargaining. We therefore findmerit in the complaint allegation that the Unionviolated Section 8(b)(3) of the Act by demanding,as a condition of entering into any collective-bar-gaining agreement, that the Employer Associationagree to a provision requiring interest arbitration.Cases cited by the Union are not to the contrary.Indeed, three of the four cited cases specificallyrecognize that interest arbitration is a nonmanda-tory subject of bargaining and that insistence to im-passe on inclusion of an interest arbitration clausein a new contract is an unfair labor practice. SheetMetal Workers Local 14 v. Aldrich Air Conditioning,717 F.2d at 458; NLRB v. Printing Pressmen Local252, above at 1164-1171; Sheet Metal Workers Local252 v. Standard Sheet Metal, 699 F.2d 481, 483-484(9th Cir. 1983). The fourth case does not involveinterest arbitration. Teamsters Local 135 v. JeffersonTrucking Co., 628 F.2d 1023 (7th Cir. 1980), cert.denied 449 U.S. 1125 (1981).3CONCLUSIONS OF LAWBy insisting to impasse that a new collective-bar-gaining agreement include a provision for interestarbitration, the Union has engaged in an unfairlabor practice affecting commerce within the mean-ing of Section 8(b)(3) and Section 2(6) and (7) ofthe Act.REMEDYHaving found that the Respondent violated Sec-tion 8(b)(3) of the Act by insisting, as a conditionof any collective-bargaining agreement, that theEmployer Association agree to interest arbitration,we shall order the Respondent to cease and desistfrom this, or any like or related, unfair labor prac-tice. We shall also order the Respondent to post inconspicuous places at all its locations, including allplaces where notices to members are customarilyposted, signed copies of the attached notice and tomail to the Regional Director for Region 30 suffi-cient signed copies of the notice for forwarding tothe Employer Association and, if the Employer As-sociation and its members are willing, for postingby them in all locations where notices to employ-ees are customarily posted.3 There is no merit to the Union's effort to predicate a defense on theEmployer Association's alleged failure to move to vacate the interest ar-bitration award. The stipulation of the parties is silent on whether theEmployer Association moved to vacate the award. But, in any event, asnoted, the arbitration award did not oust the Board of jurisdiction overthe unfair labor practice issues in this case. Cf. Carey v. WestinghouseCorp., 375 U.S. 261, 272 (1963) ("The superior authority of the Boardmay be invoked at any time").ORDERThe National Labor Relations Board orders thatthe Respondent, International Brotherhood ofElectrical Workers-Local 135, its officers, agents,and representatives, shall1. Cease and desist from(a) Insisting to impasse that La Crosse ElectricalContractors Association or any of its membersagree to interest arbitration or any other nonman-datory subject of bargaining.(b) In any like or related manner violating its ob-ligation to bargain in good faith, under Section8(b)(3) and Section 8(d) of the Act, with La CrosseElectrical Contractors Association or any of itsmembers.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Post at all its locations copies of the attachednotice marked "Appendix."4Copies of the notice,on forms provided by the Regional Director forRegion 30, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to mem-bers are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by anyother material.(b) Sign and mail sufficient copies of the noticesto the Regional Director for forwarding to the LaCrosse Electrical Contractors Association and forposting by the La Crosse Electrical ContractorsAssociation and its members, if they are willing, inlocations where notices to employees are customar-ily posted.(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.252 ELECTRICAL WORKERS IBEW LOCAL 135 (LA CROSSE ELECTRICAL)WE WILL NOT insist to impasse that the LaCrosse Electrical Contractors Association or any ofits members agree to submit disputes over newcontract terms to the Council on Industrial Rela-tions or any other third party.WE WILL NOT in any like or related manner vio-late our obligation under the Act to bargain ingood faith with the La Crosse Electrical Contrac-tors Association or any of its members.INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS-LOCAL 135253